    Case: 1:20-cv-02111 Document #: 39 Filed: 03/16/21 Page 1 of 3 PageID #:410




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 ELIZABETH GONZALEZ,                             )
                                                 )
                                  Plaintiff,     )
                                                 )
                                                     No. 20 C 2111
                       v.                        )
                                                 )
                                                     Judge Kennelly
 JANET DHILLON, Chair of the U.S. Equal          )
 Employment Opportunity Commission,              )
                                                 )
                                  Defendant.     )

             AGREED PRIVACY ACT AND HIPAA PROTECTIVE ORDER

       In this Federal Tort Claims Act action, defendant United States of America wishes to

disclose certain documents and information that may be encompassed by the Privacy Act of 1974,

5 U.S.C. § 552a, or the Health Insurance Portability and Accountability Act of 1996, Pub. L. No.

104-191, 110 Stat. 1936 (“HIPAA”). In particular, the United States wishes to produce documents

and information pertaining to plaintiff Elizabeth Gonzalez’s administrative tort claim and medical

records in the possession of the U.S. EEOC, all of which may contain personal and/or healthcare

information pertaining to Elizabeth Gonzalez, employees of the U.S. EEOC, and/or other

individuals who were involved in the incidents giving rise to this lawsuit. In order to permit the

disclosure and discovery of information relevant to the subject matters of this case in a manner

that is consistent with the Privacy Act and HIPAA, and that does not provide undue public access,

pursuant to 5 U.S.C. § 552a(a)(11), 45 C.F.R. § 164.512(e), and Rule 26(c) of the Federal Rules

of Civil Procedure it is hereby

       ORDERED as follows:

       1.      Documents and information produced by the United States pertaining to the

Gonzalez’s administrative tort claim and Gonzalez’s medical records in the possession of the
     Case: 1:20-cv-02111 Document #: 39 Filed: 03/16/21 Page 2 of 3 PageID #:411




United States are hereby designated as confidential information.

        2.      All confidential information shall be used solely for purposes of this litigation and

shall be disclosed only to persons who need access to the confidential information in order for

counsel to effectively prosecute or defend this litigation. This order does not prohibit disclosure

of confidential information in court filings or at hearings in this case, or to any of the following

persons, provided that the disclosure is reasonably necessary for counsel to effectively prosecute

or defend this litigation:

                a.       the parties;

                b.       the parties= counsel and support staff in their employ;

                c.       experts, consultants, and investigators retained by the parties;

                d.       deponents and other persons properly present at a deposition;

                e.       potential witnesses that counsel determines in good faith need access to the

                         confidential information in order for counsel to effectively prosecute or

                         defend the litigation; and

                f.       any other persons mutually agreed upon in writing by counsel for the

                         parties.

        3.      All persons permitted access to confidential information by this order shall be

bound by this order, including but not limited to experts, consultants, investigators, or other non-

parties retained to assist in this litigation.

        4.      This order is without prejudice to the rights of any party or any interested member

of the public to make any objection to the designation of information as confidential information.

If such an objection cannot be resolved without court intervention, the objecting party or interested




                                                      2
    Case: 1:20-cv-02111 Document #: 39 Filed: 03/16/21 Page 3 of 3 PageID #:412




member of the public may bring the matter before the court, treating the information as confidential

until a court determination is made.

       5.      This order is without prejudice to the rights of any party to make any objection to

the discovery of information permitted by the Federal Rules of Civil Procedure or any statute or

other authority.

       6.      This order shall remain in full force and effect after the final disposition of this

litigation, or until canceled, vacated, or otherwise modified by order of this court.

       7.      Within 45 days after the conclusion of the litigation, including appeals, the parties,

their attorneys, and any person or entity in possession of protected health information received

from counsel pursuant to paragraph four of this Order, shall return Plaintiffs’ protected health

information to the covered entity or destroy any and all copies of protected health information

pertaining to Plaintiffs, except that counsel are not required to secure the return or destruction of

protected health information submitted to the court.        The United States’ retention and use

requirements are set by applicable federal law, such as Privacy Act of 1974, 5 U.S.C. § 552a.

                               E N T E R:


                                                           United States District Judge


Dated: March 16, 2021




                                                  3
